Storer, J.
The judgment in this case was rendered upon a warrant of attorney. The debt was due at the time, and the note representing it in the plaintiffs’ possession. ¥e are now asked to setthe judgment aside, on the ground thatthe equitable ownership of the note was held by a third person when the judgment was confessed. It is clear that an agent may bring an action in his own name on negotiable paper, if in his possession at the time, and he holds the legal title, although in *532trust for another; and the defendant can not prevent judgment by setting up the fact that the property is in another.
No one can complain but the principal. Our code requires all suits to be brought in the name of the real party interested ; hut if the case goes into judgment, no one can complain, though another party was entitled to the benefit; and if, after judgment, as in this case, it has been trasferred to the equitable owner, no rule of law is violated, nor are their rights impaired.
All have their relative interests thus secured, and there can be no reason to set the judgment aside..
Motion overruled.